Exhibit 10.1


ELEVENTH AMENDMENT TO EMPLOYMENT AGREEMENT


This Eleventh Amendment to the Employment Agreement is effective the 21st day of
November, 2008 (the “Eleventh Amendment”), by and between MICROS SYSTEMS, INC.,
a Maryland corporation, with offices located at 7031 Columbia Gateway Drive,
Columbia, Maryland 21046-2289 (hereinafter referred to as the "Company"), and A.
L. GIANNOPOULOS, whose address is 7031 Columbia Gateway Drive, Columbia,
Maryland 21046-2289 (hereinafter referred to as the “Executive”).


WHEREAS, the Executive and the Company entered into an Employment Agreement
dated June 1, 1995, as amended (the agreement as amended hereinafter referred to
as the “Agreement”); and


WHEREAS, the parties hereto would like to amend the Agreement pursuant to this
Eleventh Amendment.


NOW, THEREFORE, the Company and the Executive, for good and valuable
consideration, and pursuant to the terms, conditions, and covenants contained
herein, hereby agree as follows:


1. Section 3 of the Agreement, captioned “Term”, shall be deleted in its
entirety and the following new language inserted in lieu thereof:


“The term of this Agreement shall commence upon the day and year first above
written (“Commencement Date”) and shall continue until June 30, 2014, unless
sooner terminated, as provided herein.”


2. Section 4 of the Agreement, captioned “Salary”, is amended by appending to
the existing salary chart the following new rows:


Period
 
Salary
 
July 1, 2011 through June 30, 2012
 
$
2,000,000
 
July 1, 2012 through June 30, 2013
 
$
2,000,000
 
July 1, 2013 through June 30, 2014
 
$
2,000,000
 



3. Section 5 of the Agreement, captioned “Bonuses”, is amended by appending to
the existing bonus chart the following new rows:


Fiscal Year Ending
 
Target Bonus
 
June 30, 2012
 
$
1,000,000
 
June 30, 2013
 
$
1,500,000
 
June 30, 2014
 
$
2,000,000
 



4. The first paragraph of Section 16(c)(3) of the Agreement shall be deleted in
its entirety and the following new language inserted in lieu thereof:


--------------------------------------------------------------------------------


 
“Payment Upon Termination By The Company. If the Company terminates the
Executive's employment for any reason other than Good Cause, the Executive shall
be entitled to receive from the Company and the Company shall pay to the
Executive in one lump sum, within fifteen (15) days following the Executive's
termination of employment, all of the salary and Target Bonus payments provided
for in Sections 4 and 5 of this Agreement for the period beginning on the date
of the Executive's termination of employment and ending on June 30, 2014.”


5. The first paragraph of Section 16(c)(4) of the Agreement shall be deleted in
its entirety and the following new language inserted in lieu thereof:


“Payment Upon Termination By The Executive. If the Executive terminates his
employment with the Company for Good Reason, he shall be entitled to receive
from the Company and the Company shall pay to the Executive in one lump sum,
within fifteen (15) days following the date of the Executive's termination of
employment, all of the salary and Target Bonus payments provided for in Sections
4 and 5 of this Agreement for the period beginning on the date of the
Executive's termination and ending on June 30, 2014.”


6. All other provisions of the Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Eleventh Amendment as of the
dates indicated below, the effective date of this Eleventh Amendment being the
21st day of November, 2008.



   
COMPANY:
   
ATTEST:
 
MICROS SYSTEMS, INC.
                    
By:
     
(SEAL)
     
John G. Puente
         
Chairman, Compensation Committee
   
[Corporate Seal]
             
EXECUTIVE:
   
WITNESS:
                                      
A. L. GIANNOPOULOS
   

 

--------------------------------------------------------------------------------


 